DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 9, drawn to a method of making a zinc-free fluid by mixing calcium bromide with a hydrogen donor in water or without water and a crystallization inhibitor, to obtain a mixture having a density of at least 16 pounds/gallon, classified in B01F3/00.
II. Claims 10 - 14, drawn to a method of making a phase controlled fluid by mixing polyol and calcium bromide in water or brine to lower the crystallization point of the fluid and to obtain a density of at least 15 pounds/gallon, classified in B01F1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect since Group I is drawn to a process to make a zinc-free fluid wherein said fluid does not need water (0% to 50% and up to 50%), uses a crystallization inhibitor and results in a density of 16 lb/gallon while Group II is drawn to a different process of making a phase controlled fluid comprising a solution in water, does not need the crystallization inhibitor and has a density of 15 lb/gallon. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Krayer on 7/12/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 - 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 – 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
The chemical nitrilotriacetamide is misspelled as nitrilitriacetamide in the Abstract.

Claim Objections
Claims 1 – 9 are objected to because of the following informalities:  
In order to conform to standard claim construction practice, claim 1 should be amended from reciting “Method of making…” to “A method of making…”.
In order to conform to standard claim construction practice, claims 2 – 9 should be amended from reciting “Method of claim 1…” to “The method of claim 1 …”.
Claim 5 recites CaBr2 but claim 1 recites it as calcium bromide. For consistency and to avoid confusion, the claims should use one or the other, or claim 1 can recite calcium bromide and  recite CaBr2 in parenthesis so that it can be used later on without causing confusion.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "a small amount" in claim 1 is a relative term which renders the claim indefinite.  The term "small amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “A small amount” does not clearly set forth the metes and bounds of the patent protection desired. For instance, a small amount can be 1 gram, 10 grams, 0.0001 grams, 1%, 5%, 20%, 1 ppm, 100 ppm, 1,000,000 ppm, etc. 
Claim 5, which depends from claim 1, recites the limitation “a polyol” in line 4. It is unclear if this polyol is meant to be the hydrogen donor of claim 1 or if it is an additional component, noting that claim 2 recites that the hydrogen donor is a polyol.
The remaining claims are also rejected since they depend from rejected claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ALLEMAN (US 2017/0292055).
Claims 1 and 4: ALLEMAN discloses (see entire document) a process to make a fluid having a density of 16.5 pounds per gallon (ppg) ([0018], [0046]) [as claimed], comprising mixing ethylene glycol ([0001], [0031], claim 10) [reading on the claimed hydrogen donor], calcium bromide (CaBr2)  ([0016], [0040]) [as claimed], and water [as claimed]. 
ALLEMAN discloses that in downhole conditions the low temperatures cause the brine to crystallize at temperatures that are higher than the expected crystallization temperature ([0048]), and discloses that the addition of a glycol, such as the ethylene glycol, lowers the crystallization temperature of the fluid while allowing an increase in density of the fluid by adding more calcium bromide (abstract, [0014], [0015], [0037], claim 1). 
ALLEMAN also discloses that the glycol may include ethylene glycol, propylene glycol and glycerol ([0031]) [since said glycols lower the crystallization temperatures of the fluid, either one or all three disclosed glycols meet the claimed crystallization inhibitor].
Additional dry calcium bromide is added (abstract) [reading on the claimed 0% water by weight of claim 1 and solid calcium bromide of claim 4].
Since ALLEMAN discloses a substantially identical fluid as claimed, ALLEMAN’s fluid is inherently a clear fluid [as claimed].
Since ALLEMAN discloses that the method increases the density of the fluid and since ALLEMAN discloses the claimed  density,  ALLEMAN’s fluid is inherently a heavy fluid, as claimed.
ALLEMAN discloses that zinc is not used ([0011], [0012], [0040]) [reading on the claimed zinc-free].
ALLEMAN is silent regarding the percentage of water added  based on the sum of water and glycol, noting that the claimed up to 50% also includes 0% water, and how much water is removed to achieve the claimed density. However, ALLEMAN discloses brine, therefore water is present; and since the final density is the same as claimed, the same amount of water as claimed would necessarily be removed or is not present to arrive at the claimed density.  Alternatively, and in addition, it would have been obvious to one of ordinary skill in the art to have added and removed water through routine experimentation to arrive at a density that allows for ALLEMAN’s stated purpose of increasing the density of the brine fluid by first lowering its crystallization temperature with the addition of a glycol and then adding more dry salt to the brine to achieve the disclosed density of 16.5 ppg.
Claim 2: ALLEMAN’s ethylene glycol, propylene glycol and glycerol read on the claimed 2-6 carbon atoms and 2-6 hydroxyl groups.
Claim 3: ALLEMAN discloses that the brine is saturated (abstract, [0005], [0006], table II, fig 1)
Claim 6: ALLEMAN discloses an example of 14.2 ppg  for the initial calcium bromide ([0018]) [meeting the claimed range of 14.1-14.3].

Claim Rejections - 35 USC § 103
Claims 5 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEMAN (US 2017/0292055).
ALLEMAN’s disclosure is discussed above and is incorporated herein by reference.
Claims 5 and 7 - 9: ALLEMAN discloses an initial CaBr2 density ranging from  9.10 to 14.44 lb/gal [encompassing the claimed density range] for a percentage ranging from 10 to 53 wt% of CaBr2  (table II) and gives an example of 14.2 ppg ([0018]) [meeting the claimed range of 13.9-14.5].  
ALLEMAN discloses an example of 26-38% glycol added to the CaBr2 brine,  based on CaBr2 solution ([0045], table IV). Example 1 discloses 147.3 ml of a 14.2 pounds per gallon CaBr2, 130.4 ml of glycerol and an additional 247.6 g of CaBr2. Calculating the total amount of CaBr2 at 248.6 pounds (wherein 147.3 ml of 14.2 ppg = 0.5525 pounds since one gallon = 3785.4 ml) and 130.4 ml of glycerol = 103.41 g = 0.22798 pounds (converting grams to pounds) results in 10.9% glycerol based on the weight of  dry CaBr2. ALLEMAN also discloses to add an amount of glycol  that is sufficient to reduce the true crystallization temperature of the saturated CaBr2 brine to its eutectic point ([0028], [0033]-[0035]), typically to lower the density by about 6-14% ([0035]), and discloses that the more glycol is added, the more  the density of the calcium bromide brine is reduced and the more dry calcium bromide can then be added to the initial brine to thus result in a  higher density of the resulting brine and thus a heavier fluid ([0039]). Given all the above, one of ordinary skill in the art would be motivated to  vary the amount of glycol through routine experimentation to achieve the desired final density for the brine as disclosed by ALLEMAN’s stated objective of increasing the final density of the brine.
ALLEMAN is silent regarding how much water is removed and that it is removed by evaporation. However, since the final density is the same as claimed, the same amount of water as claimed would necessarily be removed or not be present to arrive at said density.  Moreover, it would have been obvious to one of ordinary skill in the art to have added or removed water through routine experimentation to arrive at a density that allows for ALLEMAN’s stated purpose of increasing the density of the brine fluid by first lowering its crystallization temperature with the addition of a glycol and then adding more dry salt to the brine to further increase its density to above the original saturated density of the brine.

Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over ALLEMAN (US 2017/0292055) in view of KIRK (US 2003/017387).
ALLEMAN’s disclosure is discussed above and is incorporated herein by reference.
KIRK discloses (see entire document) a method to inhibit salt crystals from forming in a fluid by adding nitrilotriacetamide inhibitor (abstract, [0003], [0005], [0014]). The fluid further comprises water and alcohol solvents, such as ethanol ([0019]). 
KIRK discloses that the change in temperature at the bottom of a well causes the precipitation of salt, which is remedied by the addition of the nitrilotriacetamide ([0041]). Figures 1 and 2 show that the presence of the nitrilotriacetamide inhibitor causes the salt to remain in solution compared to a fluid without the inhibitor and shows a lowering in the crystallization of the fluid when the nitrilotriacetamide inhibitor is added compared to a fluid without the inhibitor. 
In addition to the rejection above, it would also have been obvious to one of ordinary skill in the art to have added KIRK’s nitrilotriacetamide in ALLEMAN’s fluid for cumulative results since both inventors are concerned with solving the same problem of fluid crystallization because of temperature changes downhole in the formation, wherein the fluid comprises water, salt and alcohol, wherein ALLEMAN’s polyol  and KIRK’s nitrilotriacetamide are added for the same purpose of lowering the crystallization temperature or crystal formation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCES TISCHLER/Primary Examiner, Art Unit 1765